Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/662,706 filed on 10/19/2021.  Claim(s) 1-26 and 28-29 have been cancelled. Claims 27 and 30-36 is/are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 27 and 30-36 have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground(s) of rejection has been made under Shellman, some of Applicant’s arguments need to be addressed.
A)	Applicant asserts on P.5 that “Claim 27 recites: [ ... ] until the scrolling of the grid reaches a time boundary of the programme items, where the position indicator is enabled to move in said horizontal direction relative to the display in order to reach a programme item past the fixed horizontal position. Shellman does not disclose at least the above feature of claim 27 and corresponding feature in claims 35 and 36… Shellman teaches that scrolling ceases when the user traverses the time slots to a point in which there is no more programming data available to be presented in the EPG 500. In support of the rejection the Office Action cites to paragraph [0055] of Shellman. However, this paragraph discloses a situation in which the user presses another button on the remote control to cease right scrolling, rather than a situation in which a time boundary is reached.”
until the scrolling of the grid reaches a time boundary of the programme items.
There are at least two situations in Shellman where scrolling stops. Scrolling stopping based on user input on remote control as taught in Paragraph 0055. Scrolling stopping based on no more data available for presentation on EPG as taught in Paragraph 0057.
Applicant has neither narrowed nor further elaborated on what “reaches a time boundary of programme items” constitutes or entails. Therefore, under broadest reasonable interpretation, this could be met by either scenario presented by Shellman. Such as when scrolling stops based on user input, where user sees a time slot of interest. The time boundary therefore is set by the user and once it’s reached user input causes scrolling to stop, thus meeting the claim limitation of “reaches a time boundary of programme items”.
Additionally, scrolling may stop in Shellman due to there not being anymore data available for presentation. This also meets the claim limitation “reaches a time boundary of programme items” in that, the very end of the time boundary of available program item data has been reached.


	In response the Examiner, respectfully disagrees. At the start, during, and right after scrolling in the horizontal direction, we can clearly see in the Figs.4A-C that the position indicator stays in the bottom left corner (at a fixed horizontal position). After scrolling ceases, the position indicator at 11:30AM highlighting the program Jersey Shore. Paragraph 0055 of Shellman explicitly teaches that after cessation of scrolling, the user may proceed to move the selection indicator to an upcoming program information of interest. This would include, user being able to move the selection indicator in the horizontal direction to the right to upcoming program MTV News located at 12:00PM and 12:30PM time slots. Thus, the selection indicator stays at the bottom left corner (at a fixed horizontal position) during scrolling, until time boundary is reached (as explained above in part A). When time boundary is reached, scrolling ceases, and user is enabled to move the selection indicator in a horizontal direction relative to the 

	Therefore, based on the above, under broadest reasonable interpretation, Shellman continues to teach the claimed limitation(s).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27 and 32-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shellman (US 2014/0189747).
Consider claims 27, 35, and 36, Shellman teaches a method, apparatus, and non-transitory computer program product configured to store executable instructions that cause one or more processors to/for providing an interactive user interface for a television display (main processor 104-Fig.1, memory 118-Fig.1; Paragraph 0029, 0031-0032), responsive to a user-operated remote 
at least one non-transitory storage medium to store executable instructions (memory 118-Fig.1, Paragraph 0031-0032); and 
at least one processor to execute the executable instructions (main processor 104-Fig.1; Paragraph 0029, 0031) configured to display a plurality of programme items in a two-dimensional grid in which programme items are arranged horizontally by broadcast time and vertically by channel (Fig.3, Paragraph 0044), together with a position indicator (selection indicator 522-Fig.3, Paragraph 0049), wherein the grid scrolls in a horizontal direction relative to the display while maintaining the position indicator at a fixed horizontal position relative to the display, in response to a horizontal scroll command on the remote control (Fig.4A, Paragraph 0052 teaches selection indicator 522 highlights or selects the program cell containing program information “REN & STIMPY” on the bottom left corner of the EPG 500. Fig.4B, Paragraph 0053 teaches user input  of pressing right arrow button 206b two times in quick succession causes the EPG to scroll towards the right, allowing the user to view the upcoming time slots and program information in a scrolling manner. Right scroll refers to effect of user scrolling to the right to see future programs, where program listings themselves move from right to left. During the right scrolling, the selection indicator 522 continues to highlight the program cell on the bottom left corner of the EPG 500. Fig.4C, Paragraph 0056 teaches after cessation of scrolling, the selection indicator 522 remains on the bottom left corner of the EPG 500, now highlighting When grid scrolls in horizontal direction, the position indicator stays in the bottom left corner, maintaining its horizontal position. Paragraph 0037 teaches user communication with client device 100 using a remote control with a touch pad), until the scrolling of the grid reaches a time boundary of the programme items (Paragraph 0055 teaches a time slot or program information of interest, where user input on remote control ceases the right scrolling. Fig.4C, Paragraph 0056 teaches cessation of the right scrolling. Paragraph 0057 teaches there may be fourteen or more days’ worth of programming data or EPG data in client device 100. More or less programming data may be made available in a client device 100. User 10 may traverse the time slots to a point in which there is no more programming data available to be presented in EPG 500. When this happens, the second section 514 will cease the right scrolling since there is no more data available for presentation on EPG 500), where the position indicator is enabled to move in said horizontal direction relative to the display in order to reach a programme item past the fixed horizontal position (Paragraph 0055 teaches upon cessation of right scrolling, user 10 with second section 514 populated with program information for upcoming time slots. User 10 may proceed to move the selection indicator 522 to an upcoming program information 510 of interest in the second section 514).

Consider claim 32, Shellman teaches wherein the position indicator highlights a selected one of the programme items (Shellman – Fig.4A, Paragraph 0052; Fig.4C, Paragraph 0056).

Consider claim 33, Shellman teaches wherein the time boundary is defined relative to the current time (Shellman – Figs.4A-C; current time 502, Paragraph 0047; time slots 504, 526, 530, Paragraph 0052-0053, 0056).

Consider claim 34, Shellman teaches wherein the time boundary is defined by the limit of available programme data (Shellman – Paragraph 0057).

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellman (US 2014/0189747) in view of McRae (US 2011/0321093).
Consider claim 30, Shellman does not explicitly teach wherein the grid is scrolled in a vertical direction in response to a vertical direction command from a user, while maintaining the vertical position of the position indicator.
In an analogous art, McRae teaches wherein a grid is scrolled in a vertical direction in response to a vertical direction command from a user, while maintaining the vertical position of the position indicator (Fig.9, Paragraph 0060 teaches a scrolling operation in which the special lines of the user interface, input selector, remain in position while other lines, e.g. channel lines scroll. From Figs.9-10, we see that during a vertical scrolling in a vertical direction commanded by the user, the highlight selector 12 maintains the vertical position. Fig.12, Paragraph 0066 teaches highlight selector 12 on a typical channel grid. A typical remote control has keys or controls to move the highlight selector 12, We can see from Fig.12 and Fig.13, that highlight selector initially highlights program “Baseball” in Fig.12, but after a vertical scrolling operation initiated by user input, the highlight selector now highlights “Pre Game”. We can see that the highlight selector maintained its vertical position).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Shellman to include wherein a grid is scrolled in a vertical direction in response to a vertical direction command from a user, while maintaining the vertical position of the position indicator, as taught by McRae, for the advantage of providing the user the ability to move up and down in the station list, seeing what programs are on what stations at what time (McRae – Paragraph 0007), allowing the user to concentrate on perusing the various offerings of different channels for a particular time, without undue distractions.

Consider claim 31, Shellman and McRae teach wherein the vertical position of the position indicator is maintained fixed relative to the display (McRae - Figs.9-10, Paragraph 0060. Figs.12-13, Paragraph 0066, 0069).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JASON K LIN/Primary Examiner, Art Unit 2425